Cite as 2014 Ark. 497

               SUPREME COURT OF ARKANSAS
                                          No.


IN RE REGULATION 4.04(6) OF THE                 Opinion Delivered   November 20, 2014
REGULATIONS OF THE ARKANSAS
CONTINUING LEGAL EDUCATION
BOARD


                                     PER CURIAM


      The Arkansas Continuing Legal Education Board has suggested an amendment to

Regulation 4.04(6) of the Regulations of the Arkansas Continuing Legal Education Board.

We adopt the requested amendment and republish the Regulation 4.04(6) below. This

amendment shall be effective immediately. (The changes are illustrated in the End Note.)

(6) Video Programs. Approval may be given for programs where audiovisual recorded or
reproduced material is used. Video CLE programs are an acceptable means of obtaining CLE
credits, provided:

      (a)    The original program upon which the video replay is based has been approved
             by the Board;

      (b)    The application and documentation for the video program must be submitted
             to the Secretary in advance of the scheduled event and be approved at least
             thirty (30) days before the scheduled event.

      (c)    The program must have the original faculty members present or the original
             faculty members must make known their addresses or phone numbers in order
             that they can respond to written or phoned inquiries subsequent to the
             program;

      (d)    There must be a minimum of five (5) persons enrolled and in attendance at the
             presentation of the video program; and

      (e)    There must be an approved moderator present throughout the video program.
                                  Cite as 2014 Ark. 497

                                      End Notes

(6) Video Programs. Approval may be given for programs where audiovisual recorded or
reproduced material is used. Video CLE programs are an acceptable means of obtaining CLE
credits, provided:

      (a)    The original program upon which the video replay is based has been approved
             by the Board;

      (b)    The application and documentation for the video program must be submitted
             to the Secretary in advance of the scheduled event and be approved at least
             thirty (30) days before the scheduled event;

      (b)(c) The program must have the original faculty members present or the original
             faculty members must make known their addresses or phone numbers in order
             that they can respond to written or phoned inquiries subsequent to the
             program; and

      (d)    There must be a minimum of five (5) persons enrolled and in attendance at the
             presentation of the video program; and

      (c)(e) There must be a an approved moderator present throughout the video
             program.




                                           2